Barnard, P. J.:
An attorney of this court must be a citizen of the United States. This was the practice before the Constitution of 1846. (Graham’s Pr., 33.) By the Constitution of 1846, it was provided that “ any male citizen of the age of twenty-one years, of good moral character, and who possesses the requisite qualifications of learning and ability, shall be entitled admission to practice in all the courts of this State.” (Const, of 1846, art. 6, § 8.) The use of the words “ any male citizen ” must be held to exclude females and aliens.
By the statute of the State no one can hold a civil office who is not a citizen. (1 R. S., 116, § 1.) Attorneys are public officers. (Waters v. Whittemore, 22 Barb., 594; Wallis v. Loubat, 2 Den., 607.) The rule of the Court of Appeals requires an applicant for examination to prove he is a citizen of the United States. (Rule 2.)
The permission to license those who have, practiced m another country without examination was not intended to waive the requirement of citizenship. Neither the legislature or the Court of Appeals could so waive it under the Constitution of 1846. The preliminary objection taken by the respondent is one of mere form. Assuming that it is improper for an attorney to make this motion, the suggestion of the subject-matter would call upon the court to order the respondent to show cause why the license irregularly granted should not be revoked. We think that all parties are here for the purpose of determining the question raised.
Order admitting O’Neill as an attorney vacated and license issued thereon revoked.
Dykman and Cullen, JJ., concurred.
Order admitting W. L. O’Neill as an attorney revoked and license vacated.